                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


KEVIN T. SINGER,

             Plaintiff,

      v.                                             Case No. 19-CV-004

DR. SCHETTLE and
JASON JACKSON,

             Defendants.


                            DECISION AND ORDER


      Plaintiff Kevin T. Singer, a Wisconsin state prisoner who is representing

himself, filed this lawsuit under 42 U.S.C. § 1983 in the United States District Court

for the Western District of Wisconsin. District Judge James Peterson screened the

complaint and allowed Singer to proceed on Eighth Amendment claims against the

defendants. (ECF No. 6.) The case was transferred to this court and assigned to

Magistrate Judge David Jones. (ECF No. 15.) The case was later reassigned to this

court after Judge Jones resigned. All parties consented to this court’s jurisdiction.

(ECF Nos. 37, 39.)

      The defendants now move for summary judgment. (ECF No. 42.) Singer

opposes the motion (ECF No. 56) and requests the appointment of counsel (ECF

No. 59). The motion is fully briefed and ready for resolution.




       Case 2:19-cv-00004-WED Filed 06/29/20 Page 1 of 18 Document 61
                                   BACKGROUND

      The facts in this section are taken from the defendants’ proposed findings of

fact (ECF No. 44) and their declarations in support (ECF Nos. 45–48). Singer

responded to the defendants’ proposed findings of fact. (ECF No. 57.) Singer disputes

several of the defendants’ proposed facts but rarely cites evidence to support his

disputes. The only evidence he submitted in support of his opposition to the

defendants’ motion is a two-page affidavit. (ECF No. 58.) Except where Singer

contests the defendants’ proposed facts with a statement in his affidavit, the court

will deem the proposed fact admitted. See Fed. R. Civ. P. 56(c)(1); Civil

L. R. 56(b)(1)(C)(i), (b)(2)(B)(i)–(ii), and (b)(4); Smith v. Lamz, 321 F.3d 680, 683 (7th

Cir. 2003) (“We have consistently held that a failure to respond by the nonmovant as

mandated by the local rules results in an admission.”).

      A. The Parties

      At all times relevant to this lawsuit Singer was an inmate at Waupun

Correctional Institution (“WCI”). (ECF No. 44, ¶ 1.) The court allowed him to proceed

on claims against Dr. John Schettle, a now retired dentist previously employed with

the Wisconsin Department of Corrections, and Jason Jackson, a dental assistant. (Id.,

¶¶ 2, 4.) Dr. Schettle and Jackson both worked at WCI during all relevant times. (Id.,

¶¶ 3–4.) As a dental assistant Jackson provided chairside assistance and office

support services in the Dental Services Unit. (Id., ¶ 5.)




                                            2



       Case 2:19-cv-00004-WED Filed 06/29/20 Page 2 of 18 Document 61
       B. Dental Care Procedures at WCI

       Inmates at all Wisconsin Department of Corrections institutions receive a

handbook when they enter the prison instructing them to request medical or dental

attention by filing a request with the Health Services Unit. (ECF No. 44, ¶ 6.) Dental

Service Requests may be either emergency, urgent, routine, or hygiene in nature. (Id.,

¶¶ 7–12.) Dentists must triage Dental Service Requests, identify the proper category

based on the request, and then provide the request to dental assistants for placement

on the waiting list for that category. (Id., ¶¶ 13–14.) Dental assistants do not triage

the service requests. (Id., ¶ 15.)

       All inmates are required to pay a copay for health services, including dental

services and treatment. (ECF No. 44, ¶ 20.) The Wisconsin Department of

Corrections offers several payment plans to address the copay. (Id., ¶ 21.)

       C. Singer’s Dental Care at WCI

       Singer’s claims relate to four dental appointments in 2017 during which the

defendants provided him treatment: May 8, June 1, June 9, and June 12. (ECF

No. 44, ¶ 16.)

              1. May 8, 2017 Appointment

       On May 8, 2017, Singer appeared for a routine treatment of a filling on

tooth #15. (ECF No. 44, ¶ 17.) Singer had a failing stainless steel crown on that tooth,

and Dr. Schettle determined it was best to either repair the crown with a filling or

replace the crown and remove any decay around it. (Id., ¶¶ 17, 19) Dr. Schettle

informed Singer of the treatment plan but did not discuss extracting the tooth. (Id.,

                                           3



        Case 2:19-cv-00004-WED Filed 06/29/20 Page 3 of 18 Document 61
¶ 19.) During the appointment Singer complained about having to pay a $7.50 copay

for the routine treatment and ultimately refused treatment because he did not have

funds to pay the copay. (Id., ¶ 18.) Dr. Schettle explained to Singer that his condition

would worsen if he refused treatment and advised him to pay the copay and receive

the treatment. (Id.) Singer still refused treatment and signed the refusal form in front

of Dr. Schettle. (Id.)

        The defendants state that Singer expressed no desire to harm himself during

the May 8, 2017 appointment and did not state that he would extract the tooth

himself. (ECF No. 44, ¶ 22.) On the refusal from Singer listed only “lack of funds” as

the reason he was refusing dental care. (ECF No. 45-1 at 10.) During his deposition

Singer stated that Dr. Schettle “tried to talk [him] out of” performing his own dental

work or extracting his own tooth. (ECF No. 46-2 at 7.)

        On May 24, 2017, the dental unit received a Dental Service Request from

Singer that stated, “My tooth is starting to ache painfully.” (ECF No. 44, ¶ 23 (citing

ECF No. 45-1 at 8).) Dr. Schettle responded the next day and directed that Singer be

placed on the “essential” wait list for evaluation. (Id., ¶ 24.) On May 30, 2017, Singer

had a visit with Psychological Services clinician Desiree Grin, who he told that he

had removed his tooth and flushed it down the toilet. (Id., ¶ 25.) Grin completed an

incident report that did not classify Singer’s act “as self-harm clinically,” but she did

note her concern about Singer’s “high propensity to engage in self-harm.” (Id., ¶¶ 25–

26; ECF No. 47-1 at 2.) Singer states that he also told Grin he was considering suing

“the dentist,” and Grin “seemed supportive of the idea.” (ECF No. 58, ¶ 1.) He stated

                                           4



        Case 2:19-cv-00004-WED Filed 06/29/20 Page 4 of 18 Document 61
in his deposition that he, in fact, kept the tooth and flushed the razorblade down the

toilet. (ECF No. 46-2 at 9.)

             2. June 1, 2017 Appointment

      Although Singer had told Grin that he had removed his tooth, the defendants

state that he appeared for a dental appointment on June 1, 2017, to address the crown

on tooth #15. (ECF No. 44, ¶ 27.) Dr. Schettle was with another patient at the time,

and Singer did not wait for treatment, returning to his housing unit. (Id.) When

Dr. Schettle was available he asked Jackson to call Singer back for his evaluation.

(Id.) When he returned for the appointment Singer again complained about the copay

and maintained that he would refuse treatment to avoid paying it. (Id., ¶ 28.)

Dr. Schettle told Singer that he could accept the treatment and “go negative in his

account” to pay for it. (Id.) Singer responded that he had the money but wished to use

it to pay for items from the canteen instead. (Id.) Singer admitted at his deposition

that he had sufficient funds to pay the copay and, as the defendants assert, spent the

money instead on canteen items. (Id., ¶¶ 30–31 (citing ECF No. 46-2 at 3, 5).) Singer

also testified that Dr. Schettle did not treat or examine his mouth during the June 1,

2017 appointment because Singer refused to pay the copay. (ECF No. 46-2 at 4.)

Singer signed another refusal form and wrote, “Because of copay, I’ll do my own

dental work.” (ECF No. 44, ¶ 29; ECF No. 45-1 at 6.) Dr. Schettle asserts that he did

not believe that Singer’s statement on the refusal form suggested that Singer was

planning to extract his own tooth or harm himself. (ECF No. 44, ¶ 32.)



                                          5



       Case 2:19-cv-00004-WED Filed 06/29/20 Page 5 of 18 Document 61
             3. June 9, 2017 Appointment

      On June 9 the Dental Services Unit received a request for treatment from

Singer that stated,

      The toothe [sic] I pulled a couple of weeks ago started to hurt this
      morning so I probed the back of my mouth and learned that a fragment
      is still in my mouth. That’s bad so I’ll do everything I can to get it out.
      I still won’t pay $7.50.

(ECF No. 44, ¶ 33 (quoting ECF No. 45-1 at 9).) Dr. Schettle responded and booked

Singer for an urgent appointment. (Id.) Singer appeared that afternoon for his

evaluation, and Dr. Schettle examined Singer’s mouth and took x-rays. (Id., ¶ 34.)

Dr. Schettle observed a loosening of the crown, significant decay of the tooth, and

trauma around Singer’s gumline. (Id.) Singer avers that Dr. Schettle told him that

the inside of his mouth “looked like hamburger meat.” (ECF No. 58, ¶ 3.) He asserts

that his tooth “was broken in half and the inside of my mouth was all cut up.” (Id.,

¶ 2.) Dr. Schettle states that Singer told him he “pulled most of his tooth and that

some of it remained,” but Dr. Schettle observed that Singer’s entire tooth remained

and only the crown had been loosened. (ECF No. 44, ¶ 35.)

      Dr. Schettle concluded that Singer’s tooth was not salvageable and required

extraction. (ECF No. 44, ¶¶ 34, 36.) Singer still refused to pay a copay and stated

“that he would use a razor to remove the remaining portion of tooth,” as he had prior

to the June 9, 2017 appointment. (Id., ¶ 36.) Singer again signed a refusal form, on

which he wrote “I have to do my own dental work because I can’t afford the copay.”

(Id., ¶ 37; ECF No. 45-1 at 7.) He refused any further treatment by Dr. Schettle that


                                          6



       Case 2:19-cv-00004-WED Filed 06/29/20 Page 6 of 18 Document 61
required paying a copay. (ECF No. 44, ¶ 38.) Singer testified at his deposition that he

attempted to cut out his tooth because he was angry about the copay fee and

“[b]ecause I said I would, so I was carrying out, you know, my stated intent.” (ECF

No. 46-2 at 9.)

      After the appointment Dr. Schettle notified the Psychological Services Unit

about Singer’s attempt to remove his own tooth, even though he did not consider

Singer’s act one of intentional self-harm. (ECF No. 44, ¶ 39.) Dr. Schettle called

several numbers for the Psychological Services Unit but received no answer. (Id.,

¶ 40.) He was able to reach a security officer at the unit and informed the officer of

Singer’s attempt to remove his own tooth and his statement that he would try it

again. (Id.) Dr. Schettle asked the security officer to relay the message to staff at the

Psychological Services Unit, as is common for officers to do. (Id.) Dr. Schettle also

attempted to write an incident report with a nurse clinician (who is not a defendant),

but the nurse was unfamiliar with the electronic system for uploading incident

reports and unsuccessful in uploading a report. (Id., ¶ 41.) Dr. Schettle documented

his attempts to contact the Psychological Services Unit and write the incident report

in Singer’s treatment notes. (ECF No. 45-1 at 3.)

      The nurse contacted WCI Warden Brian Foster (who is not a defendant) and

told him about Singer’s statement that he would remove his own tooth. (ECF No. 44,

¶ 42.) Later that day Dr. Schettle also called the Warden and requested his approval

to waive the copay and extract Singer’s tooth. (Id., 44, ¶ 43.) The Warden verbally

approved the plan and later emailed his approval of treatment without the copay.

                                           7



       Case 2:19-cv-00004-WED Filed 06/29/20 Page 7 of 18 Document 61
(Id.; ECF No. 45-1 at 11.) Because Dr. Schettle received the Warden’s approval to

waive the copay late in the day and on a Friday he scheduled an appointment with

Singer for Monday, June 12, 2017. (ECF No. 44, ¶ 45.)

              4. June 12, 2017 Appointment

       At the June 12, 2017 appointment, Singer appeared and consented to

treatment without being required to pay the copay, and Dr. Schettle removed

tooth #15. (ECF No. 44, ¶ 46; ECF No. 45-1 at 12.) Dr. Schettle had no further

interaction with Singer and no further involvement in his dental care. (ECF No. 44,

at ¶ 49.) He maintains that he does not believe that Singer attempted to remove his

own tooth as an act of self-harm but instead as an act of anger at having to pay the

copay. (Id., ¶ 50.)

       Jackson asserts that, like Dr. Schettle, he does not recall Singer suggesting he

was going to harm himself or perform his own dental work as an act of self-harm.

(ECF No. 44, ¶ 54.) He deferred to Dr. Schettle’s medical judgment on treatment

decisions and on how to address Singer’s issues. (Id., ¶ 55.)

       D. Singer’s Complaint and Affidavit

       Because Singer’s complaint is verified, the court will treat it as “the equivalent

of an affidavit” for purposes of this decision. See Devbrow v. Gallegos, 735 F.3d 584,

587 (7th Cir. 2013); Ford v. Wilson, 90 F.3d 245, 246–47 (7th Cir. 1996). Singer states

in his complaint that he told Dr. Schettle and Jackson during the May 8, 2017

appointment that he would “cut the tooth out myself with a razorblade and do my

own dental work.” (ECF No. 1, ¶ 13.) He states that he told them the same at the

                                            8



        Case 2:19-cv-00004-WED Filed 06/29/20 Page 8 of 18 Document 61
June 1, 2017 appointment. (Id., ¶ 14.) Singer asserts that by the June 9, 2017

appointment he had attempted to remove his tooth, but part of it remained in his

mouth. (Id., ¶ 15.) Singer states that he was called to the Health Services Unit (not

the Dental Services Unit) on June 11, 2017, “to stop the bleeding in my mouth.” (Id.,

¶ 16.) He states that on June 12, 2017, Dr. Schettle waived the copay and extracted

“the remainder of my tooth which remained in my mouth.” (Id., ¶ 17.)

       In his affidavit submitted with his summary judgment materials Singer

swears that on two occasions he informed Dr. Schettle, “I will do my own dental

work.” (ECF No. 58, ¶¶ 2, 5.) Singer does not provide the specific dates on which he

told Dr. Schettle this but asserts it was after his May 30, 2017 visit with his therapist.

(Id., ¶ 1.) He acknowledges that his comments were documented in his signed forms

refusing medical treatment and states that he “was more specific in person telling

the dentist that I would cut out my own tooth with a razorblade.” (Id. at ¶ 5.) Singer

states that, despite telling Dr. Schettle and Jackson that he would cut out his own

tooth with a razorblade, neither defendant did anything to prevent him from harming

himself even after observing the scarring in his mouth from his attempt to remove

his own tooth. (Id., ¶¶ 2, 4.)

                       SUMMARY JUDGMENT STANDARD

       A party is entitled to summary judgment if it shows that there is no genuine

dispute as to any material fact and it is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

“Material facts” are those that “might affect the outcome of the suit.” See Anderson,

                                            9



        Case 2:19-cv-00004-WED Filed 06/29/20 Page 9 of 18 Document 61
477 U.S. at 248. A dispute over a “material fact” is “genuine” if “the evidence is such

that a reasonable jury could return a verdict for the non-moving party.” Id.

      Summary judgment is proper “against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and

on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). To survive a motion for summary judgment, a non-moving

party must show that sufficient evidence exists to allow a jury to return a verdict in

its favor. Brummett v. Sinclair Broad. Grp., Inc., 414 F.3d 686, 692 (7th Cir. 2005).

                                     ANALYSIS

      The    Eighth   Amendment      prohibits   cruel   and   unusual   punishments.

See generally Wilson v. Seiter, 501 U.S. 294 (1991). To state a valid Eighth

Amendment claim, the inmate must allege both that he “suffered from an objectively

serious medical condition” and that the defendants were “deliberately indifferent to

that condition.” Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016) (citing Farmer v.

Brennan, 511 U.S. 825, 834 (1994)); see Estelle v. Gamble, 429 U.S. 97, 103 (1976).

“[D]eliberate indifference describes a state of mind more blameworthy than

negligence.” Farmer, 511 U.S. at 835. A prison official cannot be found liable under

the Eighth Amendment unless she subjectively knows of an excessive risk of harm to

an inmate’s health or safety and disregards that risk. Id. at 837; Perez, 792 F.3d

at 776. Neither negligence nor medical malpractice is enough to support an Eighth

Amendment claim. See Farmer, 511 U.S. at 835–36; Estelle, 429 U.S. at 106; Brown

v. Peters, 940 F.3d 932, 937 (7th Cir. 2019).

                                          10



       Case 2:19-cv-00004-WED Filed 06/29/20 Page 10 of 18 Document 61
      Prison officials have a duty to intervene to protect an inmate from acts of

self-harm. See Miranda v. Cty. of Lake, 900 F.3d 335, 349 (7th Cir. 2018) (citing Rice

ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 665 (7th Cir. 2012)). The United States

Court of Appeals for the Seventh Circuit has stated that acts of self-harm constitute

“a serious harm” that satisfies the objective component of an Eighth Amendment

claim. Estate of Miller, ex rel. Bertram v. Tobiasz, 680 F.3d 984, 989 (7th Cir. 2012)

(citing cases); see Collins v. Seeman, 462 F.3d 757, 760 (7th Cir. 2006).

      To satisfy the subjective component of an Eighth Amendment claim Singer

must show that the defendants knew he “was at substantial risk” of harming himself

and “intentionally disregarded the risk.” Collins, 462 F.3d at 761. For a prison official

to be liable for ignoring a risk of self-harm the “risk of future harm must be sure or

very likely to give rise to sufficiently imminent dangers.” Davis-Clair v. Turck, 714

F. App’x 605, 606 (7th Cir. 2018) (internal quotation marks omitted). It is not enough

to show that “a prison official should have been aware” of the risk; the defendant

“‘must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.’” Collins,

462 F.3d at 761 (quoting Estate of Novack ex rel. Turbin v. County of Wood, 226 F.3d

525, 529 (7th Cir. 2000) (emphasis in original)); Farmer, 511 U.S. at 837.

      A. Singer’s Eighth Amendment Claim

      The defendants assert that Singer’s claim of deliberate indifference fails

because his act of performing his own dental work was not intended as self-harm but

as a protest of the $7.50 copay that he refused to pay. (ECF No. 43 at 11–11.) They

                                           11



       Case 2:19-cv-00004-WED Filed 06/29/20 Page 11 of 18 Document 61
contend that his threat to perform his own dental work was not sufficiently serious

to constitute an Eighth Amendment violation because his “clear motivation” was to

obtain dental work for free. (Id. at 12–13.) The defendants further contend that, even

if the risk to Singer’s health or safety were sufficiently serious, he cannot show that

either defendant subjectively inferred and disregarded that risk. (Id. at 16–18.)

      Singer’s motivation in performing his own dental work is irrelevant to

determining whether the potential harm to himself was objectively serious. Nor is it

relevant that Singer did not characterize his own dental work as self-harm. What

matters is whether the risk to his health or safety is objectively serious. It is

undisputed that Singer’s self-performed dental work resulted in, at a minimum, the

loosening of his crown and trauma to his gumline. The risk that Singer would cause

significant harm to himself by performing his own dental work with a razorblade was

objectively serious.

      There also are genuine disputes of material fact about what Singer told the

defendants and when. Singer’s evidence is thin, but he states in his verified complaint

that he told Dr. Schettle and Jackson during the May 8 and June 1, 2017

appointments that he would “cut the tooth out myself with a razorblade and do my

own dental work.” In his affidavit Singer does not discuss the May 8, 2017

appointment but states that by May 30, 2017, he had already attempted to remove

his tooth. He states that he told the defendants twice after that date (presumably at

the June 1 and 9, 2017 appointments) that he “would cut out my own tooth with a

razor blade,” and they did nothing to prevent him from doing that. Singer asserts

                                          12



       Case 2:19-cv-00004-WED Filed 06/29/20 Page 12 of 18 Document 61
that, even after Dr. Schettle observed the aftermath of Singer’s attempted extraction

(presumably at the June 9, 2017 appointment), the defendants did nothing to prevent

Singer from further harming himself.

      The defendants state that Singer never specifically said he was going to cut

out his own tooth with a razorblade. According to them, he refused to pay the copay

at the May 8, 2017 appointment but did not suggest he would perform his own dental

work or harm himself. It was not until the June 1, 2017 appointment that Singer first

said he would perform his own dental work. Even then, the defendants insist he did

not suggest he was going to attempt to cut out his own tooth. Nor did they interpret

his comments to suggest he would harm himself or attempt to extract his own tooth.

The defendants state it was not until the June 9, 2017 appointment, when Singer

presented with trauma and scarring in his mouth, that Dr. Schettle first inferred that

Singer was a threat to himself. It was after that appointment that Dr. Schettle called

the Psychological Services Unit and the Warden to report Singer’s actions and seek

emergency treatment.

      The differences in stories—specifically, what Singer said to the defendants and

when—precludes the entry of summary judgment for the defendants. If Singer told

Dr. Schettle and Jackson as early as May 8, 2017, that he was going to cut out his

tooth with a razorblade, a jury could conclude that the defendants should have acted

earlier to prevent Singer from harming himself. But if, as the defendants assert,

Singer did not suggest he would cut out his tooth until the June 9, 2017 appointment,

when he already had attempted to remove his tooth, no jury could conclude that the

                                         13



      Case 2:19-cv-00004-WED Filed 06/29/20 Page 13 of 18 Document 61
defendants acted unreasonably in not seeking outside help until after that

appointment. Summary judgment is not the appropriate place to determine which

party’s story is more credible. See Ayoubi v. Dart, 729 F. App’x 455, 458 (7th Cir.

2018) (quoting Payne v. Pauley, 337 F.3d 767, 778 (7th Cir. 2003)) (“It is the job of the

jury, and not the district court judge at summary judgment, to determine which

party’s evidence to credit.”).

       B. Qualified Immunity

       The defendants assert that they are entitled to qualified immunity on Singer’s

claim. Qualified immunity “protects government officials from liability for civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Figgs v.

Dawson, 829 F.3d 895, 905 (7th Cir. 2016) (quoting Pearson v. Callahan, 555 U.S.

223, 231 (2009) (internal quotation omitted).

       Qualified immunity is an affirmative defense. Once raised, the plaintiff must

show that the defendants violated his constitutional right and that the right at issue

was clearly established at the time of the violation. Pearson, 555 U.S. at 232. The law

is “clearly established” only if “various courts have agreed that certain conduct is a

constitutional violation under facts not distinguishable in a fair way from the facts

presented in the case at hand.” Figgs, 829 F.3d at 905 (quoting Campbell v. Peters,

256 F.3d 695, 701 (7th Cir. 2001)) (internal quotation marks omitted). “The clearly

established law must be ‘particularized” to the facts of the case.’” White v. Pauly, 137

S. Ct. 548, 552 (2017) (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). It is

                                           14



       Case 2:19-cv-00004-WED Filed 06/29/20 Page 14 of 18 Document 61
not necessary that there be cases “directly on point,” but “existing precedent must

have placed the statutory or constitutional question beyond debate.” Id. at 551

(internal quotation marks omitted).

      The law establishing the defendants’ potentially wrongful acts was clearly

established in May and June 2017, as discussed in Estate of Miller, 680 F.3d at 989;

Collins, 462 F.3d at 760; and the cases cited in those decisions. As discussed, the

evidence establishes that Singer faced an objectively serious risk of harm, and there

is a genuine dispute of fact as to whether the defendants were aware of that risk and

ignored it. If Singer told the defendants on May 8 or June 1, 2017, that he would cut

out his tooth with a razorblade, then they may be liable for failing to act to protect

him from that imminent risk of self-harm. The defendants are not entitled to qualified

immunity on Singer’s Eighth Amendment claim.

      C. Motion for Appointment of Counsel

      Singer moves for the appointment of counsel. (ECF No. 59.) In a civil case, the

court has the discretion to recruit counsel for individuals unable to afford counsel.

Navejar v. Iyola, 718 F.3d 692, 696 (7th Cir. 2013); 28 U.S.C. §1915(e)(1); Ray v.

Wexford Health Sources, Inc., 706 F.3d 864, 866–67 (7th Cir. 2013). “[D]eciding

whether to recruit counsel ‘is a difficult decision: Almost everyone would benefit from

having a lawyer, but there are too many indigent litigants and too few lawyers willing

and able to volunteer for these cases.’” Henderson v. Ghosh, 755 F.3d 559, 564 (7th

Cir. 2014) (quoting Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).



                                          15



       Case 2:19-cv-00004-WED Filed 06/29/20 Page 15 of 18 Document 61
       In exercising its discretion the court must consider two things: “(1) ‘has the

indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

precluded from doing so,’ and (2) ‘given the difficulty of the case, does the plaintiff

appear competent to litigate it himself?’” Pennewell v. Parish et al., 923 F.3d 486, 490

(7th Cir. 2019) (quoting Pruitt v. Mote, 503 F.3d 647, 653 (7th Cir. 2007)). To satisfy

the first prong, the court must determine that a plaintiff made a good faith effort to

hire counsel. Pickett v. Chicago Transit Authority, 930 F.3d 869, 871 (7th Cir. 2019).

To demonstrate a good faith effort, the plaintiff must show he contacted at least three

lawyers and provide the court with (1) the lawyers’ names; (2) their addresses; (3)

how and when the plaintiff attempted to contact the lawyers; and (4) the lawyers’

responses.

       When considering the second element, the court “must examine the difficulty

of litigating specific claims and the plaintiff’s individual competence to litigate those

claims without counsel.” Pennewell, 923 F.3d at 490. The court looks at “whether the

difficulty of the case, factually, legally, and practically, exceeds the litigant’s capacity

as a layperson to coherently litigate the case.” Id. This includes “all tasks that

normally attend litigation,” such as “evidence gathering, preparing and responding

to court filings and motions, navigating discovery, and putting on a trial.” Id. at 490–

491. The court “must consider the plaintiff’s literacy, communication skills, education

level, litigation experience, intellectual capacity, psychological history, physical

limitations and any other characteristics that may limit the plaintiff’s ability to

litigate the case.” Id. at 491. In situations where the plaintiff files his motion in the

                                            16



       Case 2:19-cv-00004-WED Filed 06/29/20 Page 16 of 18 Document 61
early stages of the case, the court may determine that it is “impossible to tell whether

[the plaintiff] could represent himself adequately.” Pickett, 930 F.3d at 871.

        Singer states he sent letters to ten law firms seeking an attorney to represent

him. (ECF No. 59, ¶ 1.) He received rejection letters from some, others were returned

to him, and some were not answered at all. (Id.) Singer has not attached any of the

returned letters. He states that he has a learning disability and short-term memory

loss that make it difficult for him to work on his case. (Id., ¶ 4) He also states that he

spends much of his time in observation, where it is often impossible for him to perform

legal research. (Id., ¶ 2.)

        Although Singer satisfies the first element for recruiting counsel, he does not

satisfy the second element. This is not a difficult case, factually or legally. The

outcome, if it goes to trial, will rest on the testimony of Singer and the defendants. It

is a simple matter of what Singer told the doctors and when, as noted in this decision.

Moreover, Singer’s pleadings, particularly his response to the defendants’ proposed

facts, show that he fully comprehends the material facts and the legal questions at

issue. Although Singer testified that he has issues with his short-term memory, he

has had no issues to date recalling and describing the important events in this case.

His deposition also showed that he recalls the events from 2017 and can describe

those events clearly and articulately.

        The court will therefore DENY Singer’s motion to recruit counsel. The court

will schedule a status conference with the parties to address the next steps in this

case.

                                           17



        Case 2:19-cv-00004-WED Filed 06/29/20 Page 17 of 18 Document 61
                                   CONCLUSION

      IT IS THEREFORE ORDERED that the defendants’ motion for summary

judgment (ECF No. 42) is DENIED.

      IT IS FURTHER ORDERED Singer’s motion for appointment of counsel

(ECF No. 59) is DENIED. The court will schedule a telephone status conference with

the parties in a separate order.

      Dated at Milwaukee, Wisconsin this 29th day of June, 2020.



                                            WILLIAM E. DUFFIN
                                            U.S. Magistrate Judge




                                       18



       Case 2:19-cv-00004-WED Filed 06/29/20 Page 18 of 18 Document 61
